     Case 4:01-cv-01351-JST Document 3238 Filed 03/31/20 Page 1 of 4



 1   XAVIER BECERRA                                     HANSON BRIDGETT LLP
     Attorney General of the State of California        PAUL B. MELLO - 179755
 2   MONICA N. ANDERSON                                 SAMANTHA D. WOLFF - 240280
     Senior Assistant Attorney General                  KAYLEN KADOTANI - 294114
 3   DAMON C. MCCLAIN                                   425 Market Street, 26th Floor
     ADRIANO HRVATIN                                    San Francisco, California 94105
 4   Supervising Deputy Attorneys General               Telephone:    (415) 777-3200
     NASSTARAN RUHPARWAR - 263293                       Facsimile:    (415) 541-9366
 5   ELISE OWENS THORN - 145931                         pmello@hansonbridgett.com
     TYLER V. HEATH - 271478
 6   KYLE A. LEWIS - 201041
     LUCAS HENNES - 278361
 7   Deputy Attorneys General
     455 Golden Gate Avenue, Suite 11000
 8   San Francisco, CA 94102-7004
     Telephone: (415) 703-5500
 9   Facsimile: (415) 703-5843
     Email: Nasstaran.Ruhparwar@doj.ca.gov
10
     Attorneys for Defendants
11
                                  UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13
                       AND THE NORTHERN DISTRICT OF CALIFORNIA
14
            UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
15
                 PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
16

17   RALPH COLEMAN, et. al.,                           CASE NO. 2:90-cv-00520 KJM DAD P
18                  Plaintiffs,                        THREE-JUDGE COURT
19          v.
20   GAVIN NEWSOM, et al.,
21                  Defendants.
22
     MARCIANO PLATA, et al.,                           CASE NO. C01-1351 JST
23
                    Plaintiffs,                        THREE-JUDGE COURT
24
            v.
25                                                     MICHAEL GOLDING DECLARATION
     GAVIN NEWSOM, et al.,                             SUPPORTING OF DEFENDANTS’
26                                                     OPPOSITION TO PLAINTIFFS’
                    Defendants.                        EMERGENCY MOTION TO MODIFY
27                                                     POPULATION REDUCTION ORDER
28

                                              Golding Decl. Supp. Defs.’ Opp’n Pls.’ Mot. Mod. Pop. Red. Order
                                                            Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3238 Filed 03/31/20 Page 2 of 4



 1          I, Michael Golding, declare:
 2          1. I am the Chief Psychiatrist for California Department of Corrections and
 3   Rehabilitation’s (CDCR) Statewide Mental Health Program Headquarters. I have held this
 4   position since 2017. I am competent to testify to the matters set forth in this declaration and if
 5   called upon to do so, I would and could so testify. I submit this declaration to support
 6   Defendants’ opposition to Plaintiffs’ emergency motion to modify the population reduction order.
 7          2. Consistent with the COVID-19 Mental Health Delivery Care Guidance Memorandum
 8   (COVID-19 Mental Health Plan), CDCR is providing patients in the Mental Health Services
 9   Delivery System (MHSDS) with mental health services and plans to continue to do so during the
10   COVID-19 pandemic.
11          3. Under the COVID-19 Mental Health Plan, MHSDS patients will continue to receive
12   mental health treatment, including Correctional Clinical Case Management System, Enhanced
13   Outpatient Program, Mental Health Crisis Bed, Acute Psychiatric Program, and Intermediate Care
14   Facility. Mental health treatment and services will also continue for the MHSDS patients in
15   segregated housing units.
16          4. While some of the group treatment and other mental health treatment and services may
17   be scaled back or stopped altogether as part of the COVID-19 Mental Health Plan, the Statewide
18   Mental Health Program will continue to provide individual clinical appointments, emergency
19   mental health treatment, and Interdisciplinary Treatment Team meetings as permitted based on
20   staffing or other health concerns. The mental health programs at individual institutions are also
21   taking many of the following steps to ensure that MHSDS patients are followed by their clinicians
22   and receive urgent or emergent mental health treatment. I have received information that:
23              a. Urgent and emergent consultation still are occurring at institutions;
24              b.   In some institutions, charts are reviewed both at home and at the institution;
25                   helping the onsite clinician make assessments of clinical issues, including
26                   suicidality;
27              c.   Although groups have been suspended in many institutions, at several institutions,
28                   recreation therapists have been redirected to develop in cell activity;
                                                        1
                                                  Golding Decl. Supp. Defs.’ Opp’n Pls.’Mot. Mod. Pop. Red. Order
                                                               Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3238 Filed 03/31/20 Page 3 of 4



 1               d.   At certain institutions, for example in EOP max custody and in mainline EOP
 2                    units, recreation therapists are checking on patients regularly at the cell side;
 3               e. At certain institutions, weekend rotation schedules are occurring; and
 4               f. Psychiatrists, psychologists, and other clinicians continue to see patients utilizing
 5                    individual appointments and rounding.
 6          5.   In addition to continuing the provision of mental health services for the MHSDS
 7   patients, CDCR is continuing to apply suicide prevention measures to the entire inmate
 8   population and is employing the following actions to safeguard inmates from risk of suicide:
 9               a.   Suicide risk assessments continue to be done;
10               b.   Patients continue to be seen by clinicians and treated for their suicidality; and
11               c. Increased observations of those at risk for suicide continues to occur.
12          6. In a population, risk of death from transmitting COVID-19 disease in a pandemic is
13   far higher in most situations than increased risk of death from psychiatric morbidity due to that
14   pandemic, particularly since COVID-19 risk is transmissible between staff and patients due to
15   patient movement, but suicidal risk is not transmissible between patients based on patient
16   movement. There are limited resources to deal with the effects of the pandemic, including
17   shortages of masks, gloves, gowns, and faceshields, which endangers staff and patients. Thus
18   overall psychiatric and medical morbidity in a psychiatric population can best be ameliorated by
19   focused efforts on decreasing risks from COVID-19, which is best accomplished by minimizing
20   movement of patients, while focusing mental health efforts on increasing levels of care and
21   amount of care for patients at the institution in which they already reside. Patient movement,
22   including patient movement of asymptomatic patients who will later develop COVID-19 is a
23   significant risk to the overall mental health population, especially when it is possible to increase
24   mental health care for the patients at the institutions in which they already reside. CDCR can still
25   address inmates’ mental health needs, as it has a plethora of individuals prepared to help in a
26   psychiatric emergency through one-on-one rounding, mental health consultations, and provision
27   of therapy by ancillary staff.
28
                                                          2
                                                   Golding Decl. Supp. Defs.’ Opp’n Pls.’Mot. Mod. Pop. Red. Order
                                                                Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3238 Filed 03/31/20 Page 4 of 4



 1          7. I declare under penalty of perjury that the information in this declaration is true and
 2   correct to the best of my knowledge. Executed on this 31st day of Mach 2020 in Elk Grove,
 3   California.
 4
                                                           /S/ MICHAEL GOLDING
 5                                                         MICHAEL GOLDING, M.D.
                                                           (Original signature retained by counsel)
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       3
                                                Golding Decl. Supp. Defs.’ Opp’n Pls.’Mot. Mod. Pop. Red. Order
                                                             Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
